NUMBER 13-21-00200-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


                       IN RE TARUNKUMAR “RAVI” MURJANI


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

                Before Justices Longoria, Hinojosa, and Tijerina
                  Memorandum Opinion by Justice Hinojosa1

        On June 24, 2021, relator Tarunkumar “Ravi” Murjani filed a petition for writ of

mandamus seeking to compel the trial court to vacate its November 11, 2020 “Order

Partially Granting Independent Executor’s Amended Motion for Information and

Accounting and Order Setting Hearing on Remaining Relief Requested by Independent




        1  See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so. When granting relief, the court must hand down an opinion as in any other case.”); id. R.
47.4 (distinguishing opinions and memorandum opinions).
Executor.” 2 Relator asserts that the trial court abused its discretion and acted “without

plenary power and the requisite jurisdiction” when (1) it issued a discovery order

compelling the “extensive” production of documents; (2) the discovery order was

inconsistent with a final agreed order, which rendered the documents sought irrelevant;

and (3) the “document production served no other purpose but to facilitate one party’s

improper and untimely efforts to contest the relief afforded through the final agreed order.”

        Mandamus is an extraordinary and discretionary remedy. See In re Allstate Indem.

Co., 622 S.W.3d 870, 883 (Tex. 2021) (orig. proceeding); In re Garza, 544 S.W.3d 836,

840 (Tex. 2018) (orig. proceeding) (per curiam); In re Prudential Ins. Co. of Am., 148

S.W.3d 124, 138 (Tex. 2004) (orig. proceeding). The relator must show that “(1) the trial

court abused its discretion, and (2) the relator lacks an adequate remedy on appeal.” In

re USAA Gen. Indem. Co., 624 S.W.3d 782, 787 (Tex. 2021) (orig. proceeding); In re

Prudential Ins. Co. of Am., 148 S.W.3d at 135–36; Walker v. Packer, 827 S.W.2d 833,

839–40 (Tex. 1992) (orig. proceeding). A trial court abuses its discretion when it acts with

disregard for guiding rules or principles or when it acts in an arbitrary or unreasonable

manner. In re Garza, 544 S.W.3d at 840. We determine the adequacy of an appellate

remedy by balancing the benefits of mandamus review against the detriments. In re

Acad., Ltd., 625 S.W.3d 19, 25 (Tex. 2021) (orig. proceeding); In re Essex Ins. Co., 450




        2  This original proceeding arises from trial court cause number P-36,766 in the Probate Court of
Hidalgo County, Texas, and the respondent is the Honorable JoAnne Garcia. See id. R. 52.2. We dispose
of a related petition for writ of mandamus arising from an ancillary proceeding in a separate opinion issued
on this same date. See In re Murjani, No. 13-21-00201-CV, 2021 WL _____, at *_ (Tex. App.—Corpus
Christi–Edinburg Sept. __, 2021, orig. proceeding) (mem. op.).

                                                     2
S.W.3d 524, 528 (Tex. 2014) (orig. proceeding) (per curiam); In re Prudential Ins. Co. of

Am., 148 S.W.3d at 136.

       The Court, having examined and fully considered the petition for writ of mandamus,

the response filed by Sunder Murjani, Individually and as Independent Executor of the

Estate of Lal Rewachand Murjani, Deceased, relator’s reply, and the applicable law, is of

the opinion that relator has not met his burden to obtain mandamus relief. Accordingly,

we lift the stay previously imposed in this case. See TEX. R. APP. P. 52.10(b) (“Unless

vacated or modified an order granting temporary relief is effective until the case is finally

decided.”). We deny the petition for writ of mandamus.



                                                                LETICIA HINOJOSA
                                                                Justice


Delivered and filed on the
29th day of September, 2021.




                                             3